                       UNITED STATES DISTRICT COURT
                       EASTERN DISTRICT OF MICHIGAN
                            SOUTHERN DIVISION

ANDREW LIPIAN, an individual,

              Plaintiff,

vs.                                          Case No. 18-cv-13321
                                             Hon. Arthur J. Tarnow
UNIVERSITY OF MICHIGAN;                      Magistrate Mona K. Majzoub
and DAVID DANIELS, employee
of the University of Michigan, sued
in his personal and official capacity,
jointly and severally,

              Defendants.
                                                                             /



        DANIELS’ MOTION FOR PROTECTIVE ORDER TO STAY

                      DANIELS SUBPOENED DEPOSITION



      NOW COMES Defendant, David Daniels (“Daniels”), by and through his

attorney, Francyne Stacey, Stacey Law Practice, and in support of his motion states

as follows:

      1. Plaintiff, Andrew Lipian (“Lipian”) subpoenaed Daniels to appear for

          deposition on July 30, 2019Daniels was initially a party in this case. The

          claims alleged were Title IX violations against the University of
   Michigan (“University”), and violations of the Michigan Elliott Larsen

   Civil Rights Act against the University and Daniels.

2. By stipulation of the parties, Daniels was dismissed from this lawsuit on

   February 21, 2019 (Dkt. No. 39).

3. At the present time, Daniels is facing felony charges in Houston based on

   allegations of sexual misconduct, Case no. 1619726 (Exhibit 1 –

   Criminal charge).

4. Lipian is well aware of the charges against Daniels in Houston and

   references them in his Complaint.

5. Daniels was also the potential defendant in a solicitation complaint made

   against him in Washtenaw County although that complaint was not taken

   up by the prosecutor’s office.      Lipian also references this in his

   Complaint.

6. Finally, in paragraph 45 of his Complaint, Lipian alleges that Daniels

   sexually assaulted him in 2017. While Lipian has not done so yet, it is

   possible that he too will charge Daniels with criminal conduct.

7. At the present time, the criminal charges in Houston are still pending and

   Daniels is out on bond pending the convening of a grand jury.

8. Lipian refers to the Houston criminal matter in his Complaint, to another

   criminal charge against Daniels in Michigan (which was dropped) and


                                  2
         alleges that Daniels sexually assaulted him, an allegation that could lead

         to criminal charges in the future.

      9. Like Lipian, the University is fully aware of current or impending

         criminal charges against Daniels.           The Office of Institutional

         Equity(“OIE”) at the University has investigated many of the allegations

         against Daniels that Lipian raises in his complaint filed here including

         current or impending criminal charges against Daniels.

      10. In fact, OIE has been provided with Lipian’s Complaint and records and

         documents produced in the course of discovery.           In turn, OIE has

         provided information it gathered to the University for use in this case

         and, presumably, in an upcoming dismissal hearing regarding Daniels’

         employment

      11. F.R.C.P 26(C) allows a party or any person from whom discovery is

         sought to move for a protective order.

      12. A court may issue a protective order to stay proceedings, forbid inquiry

         into certain subjects or require that a deposition be sealed and opened

         only on court order.

      WHEREFORE, based on the above, and in the accompanying brief, Daniels

requests that a protective order to stay his deposition pending the conclusion of all

criminal matters or, alternatively, that the parties’ be directed not to inquire into


                                         3
certain subjects and that any deposition of Daniels in this case be sealed to be

opened only with a court order.

                                           STACEY LAW PRACTICE


                                           /s/Francyne B. Stacey
                                           Francyne B. Stacey (P33225)
                                           Attorney for David Daniels
                                           455 E Eisenhower Pkwy, Suite 300
                                           Ann Arbor, MI 48104
                                           (734) 821.8088
                                           francyne@staceylawpractice.com




                                       4
                      UNITED STATES DISTRICT COURT
                      EASTERN DISTRICT OF MICHIGAN
                           SOUTHERN DIVISION

ANDREW LIPIAN, an individual,

             Plaintiff,

vs.                                          Case No. 18-cv-13321
                                             Hon. Arthur J. Tarnow
UNIVERSITY OF MICHIGAN;                      Magistrate Mona K. Majzoub
and DAVID DANIELS, employee
of the University of Michigan, sued
in his personal and official capacity,
jointly and severally,

             Defendants.
                                                                               /

      BRIEF IN SUPPORT OF MOTION FOR PROTECTIVE ORDER

               TO STAY DANIELS SUBPOENED DEPOSITION

      This motion is based on F.R.C.P 26(C) which allows a court to issue a

protective order in appropriate circumstances. In a case like this one a protective

order is appropriate because the criminal and civil cases against Daniels involve

the same or closely related facts. This gives rise to Fifth Amendment concerns

sufficient to warrant a stay of the civil proceedings. Chao v Fleming, 498 F. Supp.

2d 1034 (2007).

      While Daniels is not technically a party to the civil case, the facts as alleged

by Lipian concern and involve alleged conduct and comments by Daniels and he is

intimately involved in this matter.
      The decision to stay a case requires examination of the specific

circumstances taking into account the competing interests involved. To that end, a

court should consider and balance the following:


      1. The extent to which the issues in the criminal case overlap with those

         presented in the civil case;

      2. The status of the case, including whether the defendant has been indicted;

      3. The private interests of the plaintiff in proceeding expeditiously weighed

         against the prejudice to plaintiffs caused by the delay;

      4. The private interests of and burden on the defendants;

      5. the interests of the courts; and

      6. The public interest.


      Chao at 1037, 1038.


      In this case the factors weigh in favor of staying Daniels’ deposition. In his

Complaint, Lipian refers specifically to Daniels’ alleged criminal conduct in

Houston and equates his alleged experiences with Daniels to those criminal

allegations. Moreover, Lipian himself alleges that Daniels sexually assaulted him,

an allegation that could lead to criminal charges being brought by Lipian against

Daniels. Daniels has been charged, is out on bond and is waiting for a grand jury

to convene to decide whether or not he should be indicted.
      There is no prejudice to Lipian in staying Daniels’ deposition pending the

resolution of criminal charges against Daniels. Lipian is only asking for money

damages from the University and, in fact, does not need to depose Daniels in order

to prevail. In a Title IX case like this one, the primary party is the university and

the primary issue is whether the university knew or should have known about the

conduct complained of and its actions or inactions. Finally, if Daniels is deposed

now, in this case, he will have to assert his Fifth Amendment rights regarding

current or impending criminal charges which will be used against him in the course

of this civil case and prejudice his criminal case as well.


      In conclusion, Daniels request this Court to grant his motion and stay his

deposition in this case until after the criminal matters are resolved.


                                               STACEY LAW PRACTICE


                                               /s/Francyne B. Stacey
                                               Francyne B. Stacey (P33225)
                                               Attorney for David Daniels
                                               455 E Eisenhower Pkwy, Suite 300
                                               Ann Arbor, MI 48104
                                               (734) 821.8088
                                               francyne@staceylawpractice.com
                       CERTIFICATE OF SERVICE
I hereby certify that on July 15, 2019, I electronically filed the foregoing
document with the Clerk of the Court using the ECF system, which will
send notification of such filing and service of said documents to all
parties through their counsel of record.


                           /s/Francyne Stacey
                              Francyne Stacey
